                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: _7/6/2021____

              -against-
                                                                          20 Cr. 78-7 (AT)
NASIR VINCENT,
                                                                              ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       A change of plea hearing is scheduled in this matter on July 7, 2021, at 9:00 a.m. Co-counsel,

members of the press, and the public may access the audio feed of the conference by calling (888)

398-2342 at the time of the hearing, and entering access code 5598827.

       SO ORDERED.

Dated: July 6, 2021
       New York, New York
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE PRESENT AT
                   -v-                                                  CRIMINAL PROCEEDING

NASIR VINCENT,                                                            20 Cr. 78-7 (AT)
                             Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with my
         attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
         charges. I understand I have a right to appear before a judge in a courtroom in the Southern
         District of New York to enter my plea of guilty and to have my attorney beside me as I do. I
         am also aware that the public health emergency created by the COVID-19 pandemic has
         interfered with travel and restricted access to the federal courthouse. I have discussed these
         issues with my attorney. By signing this document, I wish to advise the court that I willingly
         give up my right to appear in person before the judge to enter a plea of guilty. By signing this
         document, I also wish to advise the court that I willingly give up any right I might have to have
         my attorney next to me as I enter my plea so long as the following conditions are met. I want
         my attorney to be able to participate in the proceeding and to be able to speak on my behalf
         during the proceeding. I also want the ability to speak privately with my attorney at any time
         during the proceeding if I wish to do so.


Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant


____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom to the
         judge who will sentence me. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal courthouse.
         I do not wish to wait until the end of this emergency to be sentenced. I have discussed these
         issues with my attorney and willingly give up my right to be present, at the time my sentence
         is imposed, in the courtroom with my attorney and the judge who will impose that sentence.
         By signing this document, I wish to advise the court that I willingly give up my right to appear

                                                                 2
        in a courtroom in the Southern District of New York for my sentencing proceeding as well as
        my right to have my attorney next to me at the time of sentencing on the following conditions.
        I want my attorney to be able to participate in the proceeding and to be able to speak on my
        behalf at the proceeding. I also want the ability to speak privately with my attorney at any
        time during the proceeding if I wish to do so.

Date:          _________________________                    ____________________________
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily consents
to the proceedings being held with my client and me both participating remotely.

Date:          __________________________                   _____________________________
               Print Name                                   Signature of Defense Counsel


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.

Date:          _________________________
                Signature of Defense Counsel




                                                  3
